     Case 3:18-mc-00011-MCR-HTC Document 33 Filed 03/28/19 Page 1 of 2
                                                                               Page 1 of 2


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

IN RE SUBPOENA SERVED ON
THE MEAD LAW FIRM
________________________________/

HCB FINANCIAL CORP.,

      Plaintiff/Subpoena Issuer,

v.                                                    Case No. 3:18mc11-MCR-HTC

MEAD LAW FIRM,

     Defendant/Subpoena Recipient.
________________________________/

                                       ORDER

      This matter is before the Court on Plaintiff HCB Financial Corporation’s

Withdrawal of Motion to Compel. ECF Doc. 32. Plaintiff seeks to withdraw its

Motion to Compel Defendant to respond to a post-judgment discovery subpoena

(ECF Doc. 1). The basis for the motion to withdraw is that the court in the

underlying litigation, the U.S. District Court for the Southern District of Mississippi,

quashed all subpoenas related to the litigation in Mississippi, including the subpoena

forming the basis of Plaintiff’s Motion to Compel and this case.

      Accordingly, it is ORDERED:

      The clerk is directed to terminate all pending motions and close the file.
    Case 3:18-mc-00011-MCR-HTC Document 33 Filed 03/28/19 Page 2 of 2
                                                                  Page 2 of 2


     DONE AND ORDERED this 28th day of March, 2019.


                            /s/ Hope Thai Cannon_       _____________
                            HOPE THAI CANNON
                            UNITED STATES MAGISTRATE JUDGE




Case No. 3:18mc11-MCR-HTC
